ORDER
This matter came before the court on the motion of counsel for the deceased defendant Robert C. Devaney, for disposition of defendant’s appeal in accordance with our opinion in State v. Marzilli, 111 R.I. 392, 303 A.2d 367 (1973). The state has filed no objection to the motion.
Accordingly, the death of Robert C. Deva-ney having been suggested on the record, the judgment of conviction in this case is hereby vacated, and the case is remanded to the Superior Court with direction to dismiss the indictment.